U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

April 28, 2021

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Joseph Santoro & Melodie Montefusco, 21 Mag. 4540
Dear Judge Smith:

The Government writes to respectfully request that the Court unseal the above-referenced
Complaint, 21 Mag. 4540, and related arrest warrant and writ for Defendants Joseph Santoro and
Melodie Montefusco, as I have been advised that the Defendants have been arrested.

Respectfully submitted,
AUDREY STRAUSS

United States Attorney

By:

 

Shiva H. Logarajah
Assistant United States Attorney
Tel: (914) 993-1918

SO ORDERED:

Onder Kvenn—

HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE

 

 
